DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/25/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because U.S. Patent 78,220 was patented on 05/26/1868 to Norman Maybee - not issued on 04/22/2004 to Becky Jackson as indicated in the IDS (there appears to be some sort of typographical error).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method, a system, and a non-transitory, computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites a. retrieving one or more data events related to the off-label drug use, from an electronic health records database; b. analyzing and identifying a context of the one or more data events; c. correlating and matching the off-label drug use with a context of the one or more data events; and d. providing a notification along with an information related to the off-label drug use to one or more providers based at least on a correlation level, and thereby managing the off-label drug use.
Independent claim 11 recites retrieve one or more data events related to the off-label drug use, from an electronic health records database; identify a context of the one or more data events; correlate the off-label drug use with a context of the one or more data events; provide a notification along with an information related to the off-label drug use to one or more providers based at least on a correlation level, and thereby managing the off-label drug use; and identify a safe usage of the off-label drug based at least on a predefined threshold.
Independent claim 17 recites a. retrieving one or more data events related to the off-label drug use, from an electronic health records database; b. triggering a permission module based on the one or more data events; c. identifying a context of the one or more data events; d. correlating the off-label drug use with a context of the one or more data events; e. providing a notification along with an information related to the off-label drug use to one or more providers based at least on a correlation level, and thereby managing the off-label drug use; and f. identifying a safe usage of the off-label drug based at least on a predefined threshold.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity as reflected in the specification, which states that that the invention is to “execut[ing] an algorithm…for managing the off-label drug use within the health care network” (see: specification paragraph 20). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address a problem where “usage of the off-label drug is not systematic and not managed properly, and thus leads to a cumbersome task of managing the off-label drug use” by providing management of off-label drug use that is “efficient, profitable, and robust” (see: specification paragraph 5). The “managing off-label drug use within a health care network…allows health care practitioners to efficiently observe the usage of off-label drugs” (see: specification paragraph 10). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computer-implemented” (claim 1), “accessing a blockchain database with a public key, wherein the blockchain database is supported by a health information exchange” (claim 6), “a. one or more processors; and b. a memory storing instructions which, when executed by the one or more processors, cause the system to” (claim 11), “accessing a blockchain database with a public key, wherein the blockchain database is supported by a health information exchange” (claim 15), and “A non-transitory, computer readable medium storing instructions which, when executed by a processor, cause a computer to perform a method for managing an off-label drug use within a health care network, the method comprising” (claim 17), which are additional elements that are recited at a high level of generality (e.g., in claim 1,  the “computer” performs the steps of the invention through no more than a statement than that the steps are “computer-implemented”; e.g., in claim 6, the “blockchain data” is merely accessed “with a public key”; e.g., in claim 11, the “one or more processors” and “memory storing instructions which, when executed by the one or more processors” merely “cause the system to” perform functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “non-transitory, computer readable medium storing instructions which, when executed by a processor, cause a computer to perform a method for managing an off-label drug use within a health care network” language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 20, where “…The processor 110 may include one or more general purpose processors (e.g., microprocessors) and/or one or more special purpose processors (e.g., digital signal processors (DSPs), System On Chips (SOCs), Field Programmable Gate Arrays (FPGAs), or Application-Specific Integrated Circuits (ASICs)). The processor 110 may be configured to execute one or more computer-readable program instructions, such as program instructions to carry out any of the functions described in this description.”
Paragraph 22, where “The memory 114 may include, but is not limited to, fixed (hard) drives, magnetic tape, floppy diskettes, optical disks, Compact Disc Read-Only Memories (CD-ROMs), and magneto-optical disks, semiconductor memories, such as ROMs, Random Access Memories (RAMs), Programmable Read-Only Memories (PROMs), Erasable PROMs (EPROMs), Electrically Erasable PROMs (EEPROMs), flash memory, magnetic or optical cards, or other type of media/machine-readable medium suitable for storing electronic instructions. The memory 114 may comprise modules implemented as a program. In various embodiments, the memory 114 may comprise the off-label base module 116 and the off-label safety module 118. The off-label base module 116 may include the permission module 120, the correlation generator module 122, and the recommendation module 124.”
Paragraph 27, where “…In various embodiments, the group of databases 102b may be implemented over a blockchain network (such as a PTOYNet blockchain network or a PTOYNet Ethereum™ Blockchain network), and may be present as different databases installed at different locations…”
Paragraph 29, where “…In various embodiments, a user may be identified using an encryption key and/or a decryption key.”
Paragraph 30, where “…In various embodiments, the second level subsystem may be implemented over a blockchain network (such as a PTOYNet blockchain network). In various embodiments, the PTOYNet blockchain network may be used to implement smart contracts.”
Paragraph 33, where “Figure 2 illustrates a method for symmetric encryption of data, according to various embodiments. Original data 202 may be encrypted using a key 204 to obtain an encrypted data 206. The encrypted data 206 may be decrypted using the key 204 to obtain back the original data 202. It should be noted that encryption and decryption of the data may be performed using a same key. Further, one or more parties involved in a communication may have the same key to encrypt and decrypt the data.”
Paragraph 40, where “In accordance with various embodiments, Figure 5 illustrates an example of a system for storing and accessing data in the health care network implemented specifically over a blockchain network (such as a PTOYNet blockchain network or a PTOYNet Ethereum™ Blockchain network), the HIE system 102 may execute an application for determining permission from the user for obtaining EHR data 502. In various embodiments, if the user grants the permission, the HIE system 102 may obtain the EHR data 502 for calculating a hash function for the EHR data 502. HIE system 102 may match the hash function of the EHR data 502 with a hash function for the user blockchain on the quorum blockchain node of the second level sub-system. In various embodiments, if the two hash matches, there is no change to the user's EHR data 502. In various embodiments, the two hash functions do not match, the HIE system 102 may generate a random string e.g., secret key 504, through a random key generator 506. The secret key 504 may be used for Advanced Encryption Standard (AES) encryption of the EHR data 502, in an AES encryptor 508, for generating encrypted EHR data 510.”
Paragraph 43, where “In various embodiments, in order to view the EHR data 502 on the device, the HIE system 102 may collect the encrypted EHR data 510 from the user's blockchain and may decrypt the encrypted EHR data 510 using patient's RSA private key 518. The HIE system 102 may decrypt the encrypted secret key 516, in an RSA decryptor 520, using RSA private key of the hospital representative. The encrypted EHR data 510 may be decrypted using the RSA public key 512 of the hospital representative, in an AES decryptor 522. Further, the HIE system 102 may load the decrypted EHR data 502 to the smart contract previously created for the hospital representative.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-10, 12-16, and 18-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0001184 to Tran in view of U.S. Patent Application Publication 2012/0209625 to Armstrong.

As per claims 1, 11 and 17, TRAN discloses a computer-implemented method/system/computer readable medium storing instructions which, when executed by a processor, cause a computer to perform a method for managing an off-label drug use within a health care network (Abstract, para [0149]-[0155], "Off-label" adverse event data is also analyzed - systematic drug surveillance - FDA manages a collection of adverse drug event reports to monitor the safety of drugs, para [0170]-[0178], managing electronic medical record (EMR)/electronic healthcare record (EHR) for a subject - blockchain - generating a drug safety signal to alert a doctor or a manufacturer, para [0318]-[0327], data from different health care exchange organizations, hospitals, laboratories, clinical studies for a particular population and the like, para [0393]-[0398]), comprising:
one or more processors; and a memory storing instructions which, when executed by the one or more processors, cause the system to (para [0049]-[0051]):
retrieving one or more data events related to the off-label drug use, from an electronic health records database ("Off-label” adverse event data is also analyzed - systematic drug surveillance, para [0170]-[0178], managing electronic medical record (EMR)/electronic healthcare record (EHR) for a subject - blockchain - generating a drug safety signal to alert a doctor or a manufacturer, para [0318]-[0327]), associated of all the information in the database according to tumor, gene, or alteration provides insight into prescribed uses of therapies (on-label) and off-label applications for such therapies, para [0393]-[0398]), wherein said one or more data events includes a correlation coefficient (paragraph 392 discloses a decision support system for detecting adverse events associated with a drug and treatment);
triggering a permission module based on the one or more data events ("Off-label" adverse event data, para [0170]-[0178], generating a drug safety signal to alert a doctor or a manufacturer, para [0318]-[0327]), permission information (e.g., who can share a report and/or who can receive a shared report) can be associated with test reports stored in database 217, para [0393]-[0398]);
analyzing and identifying one or more data events ("Off-label" adverse event data is also analyzed, para [0170]-[0178], para [0318]-[0327], associated of all the information in the database according to tumor, gene, or alteration provides insight into prescribed uses of therapies (on-label) and off-label applications for such therapies - off-label used can be identified based on alteration (e.g., different tumors but same alteration--provides relation information on a potentially effective therapy the current patient's cancer, para [0393]-[0398]);
correlating and matching the off-label drug use with one or more data events (off-label used can be identified based on alteration (e.g., different tumors but same alteration--provides relation information on a potentially effective therapy the current patient's cancer - correlating specific drugs with medical conditions and symptoms - correlates the effects of a drug as a function of time after taking the drug, para [0393]-[0398]), further including recalculating and updating said correlation coefficient, wherein said updated correlation coefficient is then stored within an off-label use database (paragraph 393 discloses each record of information of prescribed therapies (on-label and off-label) can be associated with a data space for an update flag, where the system can enter information into the data space for the update flag responsive to any update to information in the database);
providing a notification along with an information related to the off-label drug use to one or more providers based at least on a correlation level, and thereby managing the off-label drug use ("Off-label" adverse event data, para [0170]-[0178], generating a drug safety signal to alert a doctor or a manufacturer, para [0318]-[0327], para [0393]-[0398]); and 
identify a safe usage of the off-label drug based at least on a predefined threshold by querying the off label safety database for an off label drug use indicated in the current data event (paragraph 173 discloses “off-label” adverse event data is analyzed from Offsides, which finds adverse events from off-label use of a drug; providing a decision support system (DSS) to apply genetic clinical data to the subject, and in case of an adverse event for a drug or treatment, generating a drug safety signal to alert a doctor or a manufacturer, wherein the DSS includes rule-based alerts on pharmacogenetics, oncology drug regimens, wherein the DSS performs ongoing monitoring of actionable genetic variants, para (0318]-(0327]), but fails to specifically disclose a context of the one or more data events.
Tran fails to explicitly teaches the following limitations met by Armstrong as follows:
Armstrong discloses context of the one or more data events in Abstract (clinical decision support system - associations between patient attributes and one or more Adverse Events (AEs) - association rule discovery process - information may further be used to weight and reprioritize search results for AEs based on drug (prescription or otherwise) safety or efficacy information), para [0007]-[0010] and in para [0080]-[0085] (user may ask for information or alerts of any AEs reported or associated with drug X in the context of patients having condition Y. In another example, a user may ask for information or alerts of AEs associated with drug X in the context of patients having condition Y, the association being one that lies above a specified or default threshold or thresholds).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add ARMSTRONG's context information to TRAN's computer-implemented method/system/computer readable medium with the motivation that awareness of the relevance of different pieces of drug label-derived safety information, and appropriate ranking of their importance, may be improved by conducting analysis of ADR reports collected after a drug has been launched for commercial use, where such real-world ADR reports generally represent use of a drug in patients over a longer temporal period, in a larger geographic area, and from a broader assortment of patient types than are represented by the safety information contained in a drug label (see para [0080]-[0088]).

As per claim 2, ARMSTRONG discloses a computer-implemented method further comprising identifying a safe usage of the off-label drug based at least on a predefined threshold (drug safety or efficacy information, para [0007]-[0010], algorithms may be used to evaluate a database of AEs and patient attributes to discover associations (e.g., rules) that satisfy predefined thresholds - adverse drug events, para [0024]-[0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Tran to include the teachings as taught by Armstrong with the motivation of using such rules within a medical point-of-care clinical reference system or decision support system for processing AEs and patient attributes (see para [0025]).

As per claims 3 and 12, TRAN discloses a computer-implemented method/system wherein the one or more providers include at least one individual belonging to a hospital, to an insurance company, to a contract research organization, or to a pharmaceutical company (blockchain - generating a drug safety signal to alert a doctor or a manufacturer, para [0318]-[0327], data from different health care exchange organizations, hospitals, laboratories, clinical studies for a particular population and the like, para [0393]-[0398]).

As per claims 4 and 13, ARMSTRONG discloses a computer-implemented method/system wherein sending a notification along with the information comprises providing at least one of statistics related to safety and frequency of the off-label drug use (association rule discovery or other artificial intelligence (Al) technology processes - satisfies one or more thresholds for confidence, support, and/or other statistical parameters - alerts, reports, bulletins, or the like., para [0007]-[0010], notifying or alerting users of a computer-based, clinical decision support system, of potentially significant associations (causal or not) between AEs and patient attributes - pre- and post-marketing adverse drug events, para [0024]-[0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Tran to include the teachings as taught by Armstrong with the motivation of using such rules within a medical point-of-care clinical reference system or decision support system for processing AEs and patient attributes (see para [0025]).

As per claims 5 and 14, ARMSTRONG discloses a computer-implemented method/system wherein retrieving one or more data events related to the off-label drug use comprises polling a health information exchange network for a relevant data event (user may ask for information or alerts of AEs associated with drug X in the context of patients having condition Y, the association being one that lies above a specified or default threshold or thresholds, para [0080]-[0085]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Tran to include the teachings as taught by Armstrong with the motivation of providing an alert, where AEs and patient attributes can be used to scan a clinic's database of patient records for potential risks that match AE search criteria (see para [0080]).

As per claims 6 and 15, TRAN discloses a computer-implemented method/system wherein retrieving one or more data events comprises accessing a blockchain database with a public key, wherein the blockchain database is supported by a health information exchange (para [0170]-[0178], managing electronic medical record (EMR)/electronic healthcare record (EHR) for a subject - blockchain - generating a drug safety signal to alert a doctor or a manufacturer, para [0318]-[0327], data from different health care exchange organizations, hospitals, laboratories, clinical studies for a particular population and the like, para [0393]-[0398], public key infrastructure or cryptographic mechanism for facilitating these trusted interactions is used to support a global e-medicine system infrastructure, para [0555]).

As per claims 7 and 16, ARMSTRONG discloses a computer-implemented method/system wherein identifying a context of the one or more data events comprises retrieving the context of the one or more data events from an off-label use database (clinical decision support system - associations between patient attributes and one or more Adverse Events (AEs), Abstract, database of AEs and patient attributes, para [0007]-[0010], user may ask for information or alerts of any AEs reported or associated with drug X in the context of patients having condition Y. In another example, a user may ask for information or alerts of AEs associated with drug X in the context of patients having condition Y, the association being one that lies above a specified to default threshold or thresholds, para [0080]-[0085)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Tran to include the teachings as taught by Armstrong with the motivation of providing an alert, where AEs and patient attributes can be used to scan a clinic's database of patient records for potential risks that match AE search criteria (see para [0080]).

As per claims 8 and 18, TRAN discloses a computer-implemented method/computer readable medium wherein correlating the off-label drug use with a context of the one or more data events comprises triggering a permission module to allow access to the context of the one or more data events in an off-label use database ("Off-label" adverse event data, para [0170]-[0178], generating a drug safety signal to alert a doctor or a manufacturer, para [0318]-[0327], permission information (e.g., who can share a report and/or who can receive a shared report) can be associated with test reports stored in database 217 - data from different health care exchange organizations, hospitals, laboratories, clinical studies for a particular population and the like, para [0393]-[0398]).

As to claims 9 and 19, TRAN discloses a computer-implemented method/computer readable medium further comprising triggering a permission module, identifying a user associated with a data event, and providing a permission to access an off-label use database when the user is part of the health care network ("Off-label” adverse event data, para [0170]-[0178], generating a drug safety signal to alert a doctor or a manufacturer, para [0318]-[0327], permission information (e.g., who can share a report and/or who can receive a shared report) can be associated with test reports stored in database 217 - data from different health care exchange organizations, hospitals, laboratories, clinical studies for a particular population and the like, para [0393]-[0398]).

As per claims 10 and 20, TRAN discloses a computer-implemented method/computer readable medium further comprising triggering a permission module, identifying one or more providers accessing data related to a data event, and providing a permission to access an off-label use database when at least one provider is part of the health care network ("Off-label" adverse event data, para [0170]-[0178], generating a drug safety signal to alert a doctor or a manufacturer, para [0318]-[0327], permission information (e.g., who can share a report and/or who can receive a shared report) can be associated with test reports stored in database 217 - data from different health care exchange organizations, hospitals, laboratories, clinical studies for a particular population and the like, para [0393]-[0398]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626